Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-10, 12, 14-15, 17-21, 23 and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is insufficient support in the application as filed for the limitation “while the aperture is in both a closed state and an open state” (claims 1, 12 and 15) and the limitations which this clause modifies, as there is no time when the aperture is in both a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 12, 14-15, 17-21, 23 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “while the aperture is in both a closed state and an open state” (claims 1, 12 and 15) renders indefinite the limitations which this clause modifies, as there is no time when the aperture is in both a closed state and an open state.  It is suggested that this phrase be re-written to recite “while the aperture is in a closed state and while the aperture is in an open state”, and this phrase will be treated accordingly for purposes of applying prior art.

Claim Rejections - 35 USC § 102, 103
Claim(s) 15, 17 and 18 as understood is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by Binder (US 2016/0327183).
Binder discloses:
15.    A flow restrictor comprising:
an adjustable flow restriction aperture defined by a flow path region between a first element (7, 8) and a second element (9, 10) of the flow restrictor, and
a drive unit (20) configured to adjust relative positions of the first element, second element or both to modify a fluid flow path across the adjustable flow restriction aperture (20 moves 9, 10 relative to 7, 8), 
wherein at least one of the first and second elements provide a continuous curved boundary (elements 7, 8 and 9, 10 are both curved in that they are round, in direction into and out of the page, and in the plane of the page in the vicinity of lead line 8), without sharp corners (around member 9, 10, in the vicinity of the lead line member 8, there are no sharp corners; see FIG 3), in the aperture to form a converging region, a region of closest approach and a diverging region, within the flow path while the adjustable flow restriction aperture is in both a closed state and an open state (whether the ball is fully seated or just unseated, as shown in FIG 3, the flow path converges (just upstream of the lead line of 8 as shown in FIG 3) to a point of closest approach (proximate the lead line of member 8, where member 9, 10 contacts or is closest to contacting, member 7, 8), and then diverges (just downstream of the lead line of member 8, i.e. in the vicinity of the lead line of member 7), where each of members 7, 8 and 9, 10 provide a continuous and curved surface without sharp corners which define this flow path (see FIG 3; note that member 7, 8 is curved immediately upstream and downstream of its center, and is also curved because it is annular in shape)), 
wherein the flow restrictor is configured to couple to a controller to adjust fluid flow exiting the adjustable flow restriction aperture based on sensor signals received by the controller (the flow restrictor is capable of being so connected).

17.    The device of claim 15, and the radius of curvature of the second element (9, 10) is greater than the radius of curvature of the first element (7) (see FIG 3).
18.    The device of claim 15, wherein the drive unit comprises an actuator (20 is an “actuating element”).

Claim(s) 1-3, 5, 7-10, 12, 14, 15, 17-21, 23 and 25-26 as understood is/are rejected under 35 U.S.C. 103 as obvious over Kucera (US 9,557,059) in view of Binder (US 2016/0327183).

Regarding claim 1, Kucera discloses (e.g., FIG 10) a system, comprising:
a fluid flow path (the flow conduit of FIG 10) connected to a reaction chamber (the combustion chamber, where a combustion is a type of reaction);
at least one sensor (42, 43) connected to the fluid flow path, and configured to generate signals based on flow of fluid past the at least one sensor;
a flow restrictor (20) connected to the fluid flow path and located upstream from the chamber, the flow restrictor comprising,
an adjustable flow restriction aperture (between seal 93 and seat 32, see FIGS 14-17) defined by the flow path region between a first element (32) and a second element (93) of the flow restrictor, and
a drive unit (30) configured to adjust the relative positions of the first element, second element or both to modify the fluid flow path across the aperture; and
a controller (110, 36) configured to receive signals from the at least one sensor and control the flow exiting the flow restrictor based on the signals.
Kucera also discloses “wherein the first and second elements provide a curved boundary in the aperture flow path to form a converging region, a region of closest approach and a diverging region, within the flow path while the aperture is in both a closed state and an open state” (the seal 93 and seat 32 are both round, and the flow path at and around the valve/seat interface converges to the point of closest approach between the seat and seal, and then diverges downstream therefrom, and this is true whether the valve is closed or just open from the closed position), although this feature is not relied upon as it is taught by Binder and would result from the obvious modification discussed below.
Kucera does not disclose wherein the first and second elements provide a continuous curved boundary, without sharp corners, in the aperture to form a converging region, region of closest approach, and diverging region, within the flow path while the aperture is in both a closed state and an open state.

However Binder teaches that it was known in the art as of the effective filing date to control flow rate with a high degree of precision using a similar first element and second element (7, 8; and 9, 10) which first and second elements provide a continuous curved boundary (elements 7, 8 and 9, 10 are both curved in that they are round, in direction into and out of the page, and in the plane of the page in the vicinity of lead line 8), without sharp corners (around member 9, 10, in the vicinity of the lead line member 8, there are no sharp corners; see FIG 3), in the aperture to form a converging region, a region of closest approach and a diverging region, within the flow path while the aperture is in both a closed state and an open state (whether the ball is fully seated or just unseated, as shown in FIG 3, the flow path converges (just upstream of the lead line of 8 as shown in FIG 3) to a point of closest approach (proximate the lead line of member 8, where member 9, 10 contacts or is closest to contacting, member 7, 8), and then diverges (just downstream of the lead line of member 8, i.e. in the vicinity of the lead line of member 7), where each of members 7, 8 and 9, 10 provide a continuous and curved surface without sharp corners which define this flow path (see FIG 3; note that member 7, 8 is curved immediately upstream and downstream of its center, and is also curved because it is annular in shape)), 

It would have been obvious to similarly use first and second elements which provide a curved continuous boundary, without sharp corners, in an aperture to form a converging region, a region of closest approach and a diverging region, within the flow path while the aperture is in both a closed state and an open state, in Kucera’s system for the purpose of similarly controlling flow rate with a high degree of precision.
Regarding claim 2, Kucera discloses the system of claim 1, wherein the at least one sensor comprises a first sensor (42) to the fluid flow path that is upstream from the flow restrictor, and a second sensor (43) to the fluid flow path that is downstream from the flow restrictor.
Regarding claim 3, Kucera discloses the system of claim 2, wherein the system is configured to increase flow rate exiting the flow restrictor in response to sensor signals indicating low flow rate into the chamber or back pressure from the chamber (it is a flow rate controller that modulates the flow rate).
Regarding claim 5, Binder teaches wherein the region of closest approach located between the first and second elements does not provide effective fluid path length in the aperture flow path (due to similar geometric configuration of Binder as disclosed in Applicant’s elected FIG 3, which gives the thin annular contact area between the valve head and seat).
Regarding claim 7, Kucera discloses the system of claim 1, wherein the first element (32) is stationary, and the second element (93) is configured to move axially to modify a  Binder also teaches wherein the first element (7) is stationary, and the second element (9, 10) is configured to move axially to modify a width of the aperture flow path, and so this limitation is met according to the changes of the obviousness analysis.
Regarding claim 8, Kucera discloses the system of claim 1, wherein the drive unit comprises an actuator and a positional feedback loop (30 is the actuator, 48 is a position sensor, and the drive unit is also read to include that portion of 36 which includes the corresponding feedback loop, such as the “proof of closure switch system”).
Regarding claim 9, Kucera discloses the system of claim 1, wherein the system is configured to verify flow rate following adjustment of the elements of the aperture (the flow rate continues to be sampled).
Regarding claim 10, Kucera discloses the system of claim 1, wherein the flow system comprises sensors for sensing low flow rate or back pressure from the chamber (the pressure sensors are also capable of sensing flow rate and back pressure from the chamber).
Regarding claim 15, see the obviousness analysis of claim 1 above, which tracks all of the elements of claim 15, and is relied upon for purposes of rejecting claim 15.
Regarding claims 17 and 18, see the anticipation analyses of claims 17 and 18 as anticipated by Binder, where these features are contemplated as part of the obvious device resulting from the modification of Kucera according to the teachings of Binder (according to the obviousness analysis of claims 1 and 15).  
Regarding claim 19, see the obviousness analysis of claim 8 above.
Regarding claim 20, Kucera discloses wherein the drive unit is configured to continuously adjust a position of at least one element (the feedback loop is run repeatedly).
Regarding claim 21, Binder teaches that the first element (7, 8) is stationary, and the second element (9, 10) is movable, and wherein the flow restrictor is configured such that only spherical portions of the first and second elements contact one another when the second element is fully nested into the first element (see FIG 3).  Accordingly this feature would be present in the modification of Kucera.
Regarding claim 23, Kucera discloses the controller to modify a size of a gap in the aperture based on an error between a selected flow rate and a verified flow rate (the difference between the selected flow rate and the verified flow rate is considered an to achieve the “selectable flow rate”).
Regarding claim 25, Binder teaches wherein the region of closest approach has effectively no flow length (it is considered infinitesimal as it is effectively a point, which is defined by the approach of two curves towards one another and then immediately away from one another).
Regarding claim 26, Binder teaches wherein the first and second elements provide a continuous curved boundary, without sharp corners, in the aperture to form a converging region, a region of closest approach and a diverging region, within the flow path for all various axial movement positions of the second element (same as in Applicant’s invention, because the converging region, region of closest approach, and diverging regions are formed by two outwardly radiused surfaces’ relative positions to one another).
Regarding claims 12 and 14, during the normal and usual provision and operation of Kucera’s system the following steps would necessarily be performed:

12.    A method of providing variable flow restriction measurement, the method comprising:
providing a flow restrictor (20) upstream from a reaction chamber (the combustion chamber), the flow restrictor comprising an adjustable flow restriction aperture (between 32 and 93);
selecting a first flow rate through the flow restrictor (the “selectable flow rate”), the first flow rate corresponding to a first aperture setting (inherently);
determining a verified flow rate for the first aperture setting based on one or more measurements upstream from the aperture (the flow rate is continuously measured, including at the first aperture setting, using two pressure sensors, one upstream and one downstream of the aperture);
comparing the selected flow rate with the verified flow rate to determine an error difference (by definition, the difference between the selected flow rate and the verified flow rate is considered an “error” difference, and is necessarily present in the modulation function which is performed by the controller to achieve the “selectable flow rate”); and 
adjusting the first aperture setting to a second setting to correct for the error difference (using the actuator as part of the modulation function to achieve the selectable flow rate).

However Binder teaches that it was known in the art as of the effective filing date to control flow rate with a high degree of precision using a similar first element and second element (7, 8; and 9, 10) which first and second elements provide a continuous curved boundary (elements 7, 8 and 9, 10 are both curved in that they are round, in a direction into and out of the page, and in the plane of the page in the vicinity of lead line 8), without sharp corners (around member 9, 10, in the vicinity of the lead line member 8, there are no sharp corners; see FIG 3), in the aperture to form a converging region, a region of closest approach and a diverging region, within the flow path while the aperture is in both a closed state and an open state (whether the ball is fully seated or just unseated, as shown in FIG 3, the flow path converges (just upstream of the lead line of 8 as shown in FIG 3) to a point of closest approach (proximate the lead line of member 8, where member 9, 10 contacts or is closest to contacting, member 7, 8), and then diverges (just downstream of the lead line of member 8, i.e. in the vicinity of the lead line of member 7), where each of members 7, 8 and 9, 10 provide a continuous and curved surface without sharp corners which define this flow path (see FIG 3; note that member 7, 8 is curved immediately upstream and downstream of its center, and is also curved because it is annular in shape)), 
It would have been obvious to similarly use first and second elements which provide a curved continuous boundary, without sharp corners, in an aperture to form a converging region, a region of closest approach and a diverging region, in Kucera’s system for the purpose of similarly controlling flow rate with a high degree of precision.
14.    The method of claim 12, comprising connecting a first sensor (42) to a flow line upstream from the flow restrictor, and a second sensor (43) to the flow line downstream from the flow restrictor.

Response to Arguments
Applicant's arguments filed 1/10/22 have been fully considered but they are not persuasive.
Applicant points to FIG 2b of Binder in support of the position that “Binder discloses a non-curved region comprising sharp boundaries when its aperture is in an open state” (Remarks, pp. 7-10).  In response, the Examiner points to FIG 3 of Binder, which shows a detailed illustration of the structure at issue, particularly that valve seat 7 is curved, in a cross-sectional direction of the plane of the page.  Applicant’s arguments do not address this illustration in Binder’s FIG 3, or the fact that Binder’s valve seat (7, 8) is round (curved, as claimed) in a direction extending into and out of the page.  
Applicant’s contentions regarding new claims 25 and 26 are addressed in the body of the rejection above where the examiner’s interpretation and application of these limitations to the prior art are explicitly set forth.

 					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/WILLIAM M MCCALISTER/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             
3/12/22